Citation Nr: 0521686	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-29 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from 
September 1983 until he was medically discharged in November 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the Board 
reopened the claim and remanded it for further development.  


REMAND

The July 2004 remand by the Board in part directed that the 
veteran be asked all care providers who treated him for back 
disability since 1983, and that the RO obtain complete 
records of such treatment.  The RO contacted the veteran with 
such request; he did not respond.  The RO arranged for the 
further development requested, then returned the case to the 
Board for appellate review.  38 C.F.R. § 3.158 provides that 
"where evidence requested in connection with . . . a claim . 
. . .  is not furnished within 1 year after the date of 
request, the claim will be considered abandoned."  

It is clear that pertinent medical records remain 
outstanding.  Treatment records of Dr. L.K. dated in April 
1996 indicate that the veteran was under the care of Dr. C.A 
for treatment for injuries suffered in an auto-accident (in 
March 1996).  Treatment records from Dr. C.A. have not been 
associated with the claims file.  As such treatment records 
document an intercurrent injury, they may have bearing on the 
veteran's claim, and must be secured.  Likewise, Dr. L.K.'s 
treatment records note that the veteran had submitted a claim 
for Workers' Compensation for an intercurrent on-the-job back 
injury.  Records pertaining to the Workers' Compensation 
claim and reports treatment for an on-the-job injury also may 
have bearing on the veteran's claim, have not been associated 
with the record, and must be secured.  

Finally, on January 2005 VA examination (pursuant to the 
Board's remand), the veteran advised the examiner that he was 
awarded Social Security Administration (SSA) disability 
benefits based at least in part on a back disability.  The 
medical records considered in conjunction with that award 
have not been secured for the record.  As such records may 
also contain information regarding the etiology of the 
veteran's back disability, they may contain pertinent 
information.  VA is obliged to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is remanded for the following:  

1.  The veteran should again be asked to 
identify all medical care providers who 
evaluated or treated him for back 
disability since 1983.  The RO should 
obtain copies of complete records of all 
such evaluations and/or treatment from 
the identified sources.  Specifically 
included among these should be the 
records of treatment the veteran received 
from Dr. C.A., all medical records 
considered in conjunction with the 
veteran's claim for Workers' Compensation 
for a back injury he sustained on the job 
(and all records of treatment, including 
follow-up for the on-the-job back 
injury), and the medical records 
considered by SSA in their adjudication 
of the veteran's claim for SSA disability 
benefits.   

2.  The RO should then readjudicate the 
claim (applying 38 C.F.R. § 3.158, if 
indicated).  If the claim remains 
denied, the RO should issue an 
appropriate supplemental SOC, and the 
appellant and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


